Orders, Supreme Court, New York County (Franklin Weissberg, J.), both entered February 28, 1997, which, to the extent appealed from, denied defendants’ motion for summary judgment dismissing the complaint and denied defendants’ motion that plaintiffs be directed to comply with certain discovery demands, unanimously affirmed, without costs.
The court properly found the existence of unresolved questions of fact precluding summary judgment dismissal of plaintiffs’ complaint. The doctrines of law of the case and collateral estoppel have no applicability to this matter, since none of the issues herein have been resolved in this or related litigation. The earlier lawsuit against plaintiffs did not involve defendants’ alleged legal malpractice and/or breach of contract. Neither our prior decision in this case (219 AD2d 571), nor the order that it reviewed, limited plaintiff to a particular theory of liability.
Disclosure of tax returns was properly denied on the ground of defendants’ failure to make a timely, specific demand as contemplated by a prior discovery order. We have considered defendants’ remaining arguments and find them to be without merit. Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.